Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 12/02/2021. Claims  6, 11, 16-17 are amended. Claims 13 and 20 are cancelled.  Claim 21 is newly added. As necessitated by the Amendment, Examiner hereby respectfully withdraws the objection to claims 6 and 16. 

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claim 1-12, 14-16 and 21 are pending.
Claims 17-19 are allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-2, 5-7 and 9-12, 14-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Charles W. Gautney et al. (US PGPUB 2004/0039887, hereinafter Gautney) in view of Pomerantz et al. (US PGPUB 2011/0258333, hereinafter Pomerantz).
As per as claim 1, Gautney discloses:
a method for reclaiming storage space at a computing device, the method comprising: 
storing attributes at the computing device for tracking upload status of a set of content items locally stored within a file system of the computing device, the set of content items under management of a content management system (Gautney, Figures 1-2 illustrate application-related information is accessible by the communication device, [0050] whereas application-related information (read on content item) can be uploaded to and downloaded from different devices via different connection, whereas the communication device (user device) uploads the information (content stored in memory) to an uplink gateway (remote data store) and in conjunction with [0042] whereas application-related information is stored at a storage device coupled to the gateway) and further see [0008], [0015-0019], “…information stored at the communication device can be temporarily uploaded before being deleted or, alternatively, can be deleted without being temporarily uploaded…”); 
based, at least in part, on determining that the plurality of content items, in aggregate (Gautney, [0032] whereas a second threshold plus the size of the application-related information), occupy an amount of storage space in the file system exceeding a threshold amount (Gautney, [0029] whereas a determination is made as to whether the available space on the memory device is more than a predetermined amount), reclaiming storage space in the file system occupied by the plurality of content items (Gautney, [0031] whereas in response to the cleanup request that read on reclaiming storage space and [0032-33]).
Gautney does not explicitly teach based, at least in part, on the attributes for tracking upload status of the set of content items, identifying a plurality of content items, of the set of content items, that have all been previously uploaded to a datastore of the content management system.  However,
Pomerantz teaches based, at least in part, on the attributes for tracking upload status of the set of content items, identifying a plurality of content items, of the set of content items, that have all been previously uploaded to a datastore of the content management system (Pomerantz, [0035] whereas synchronization may include synchronizing files that were previously accessed (uploaded) from the cloud repository). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claim invention to combine both teachings since Pomerantz and Gautney are in the same field of endeavor such as manage device memory space – to provide method and system to improve upon memory space management of application-specific information on user device.

As to Claim 2, Gautney in combination with Pomerantz teaches:
The method of Claim 1, wherein the reclaiming storage space in the file system occupied by the plurality of content items is based, at least in part, on deleting one or more content items, of the plurality of content items, from the file system (Gautney, Figures 1-2, [0008] whereas data stored is deleted based on the cleanup request [0050] whereas application-related information (read on content item) and in conjunction with [0042] whereas application-related information is stored at a storage device and being deleted at the communication device).

As to Claim 5, Gautney in combination with Pomerantz teaches: 
The method of Claim 1, further comprising: based, at least in part, on determining that each content item, of the plurality of content items, is stored in the file system for at least a threshold amount of time, performing the reclaiming storage space in the file system occupied by the plurality of content items (Gautney, Figure 4, [0041] whereas available-space-request timer 450 defined time period for content item).

As to Claim 6, Gautney in combination with Pomerantz teaches:
 The method of Claim 1, further comprising: determining an aggregate based, at least in part, on a sum of a corresponding size in the file system of each content item of the plurality of content items (Gautney, [0032] whereas a second threshold plus the size of the application-related information); and based, at least in part, on determining that the aggregate exceeds the threshold amount, performing the reclaiming storage space in the file system occupied by the plurality of content items (Gautney, [0029] whereas a determination is made as to whether the available space on the memory device is more than a predetermined amount (read on exceeding threshold amount)

As to Claim 7, Gautney in combination with Pomerantz teaches:
 The method of Claim 1, further comprising: based, at least in part, on receiving user input confirming reclamation of storage space in the file system, performing the reclaiming storage space in the file system occupied by the plurality of content items (Gautney, [0031] whereas in response to the cleanup request that read on reclaiming storage space and [0032-33]).

As to Claim 9, Gautney in combination with Pomerantz teaches:
 The method of Claim 1, further comprising: based, at least in part, on determining that the computing device is operating on alternating current power, performing the identifying the plurality of content items, of the set of content items, that have all been previously uploaded to the datastore of the content management system (Gautney, [0042] whereas application-related information stored at the communication device can be, for example, temporarily uploaded and maintained in virtual storage)

As to Claim 10, Gautney in combination with Pomerantz teaches:
 The method of Claim 1, further comprising: based, at least in part, on determining that an amount of available storage space in the file system is below a threshold amount, performing the identifying the plurality of content items, of the set of content items, that have all been previously uploaded to the datastore of the content management system (Gautney, [0018] whereas available-space indicator that indicates that the available space on the memory device of the communication device has fallen below a predetermined threshold or operating condition).

As per as claim 21, Gautney in combination with Pomerantz teaches:
(New) The method of claim 1, wherein:
The data store is a cloud storage remote from the computing device (Pomerantz, e.g., [004-005], “…a cloud connector key that includes a network interface configured to connect to a network, a mass storage interface configured to connect to a network isolated device, a computation module operatively connected to the network interface and the mass storage interface…device via the mass storage interface and connect to a cloud repository using the network interface by obtaining, from storage on the cloud connector key, a network address of the cloud repository, requesting connection to the cloud repository using the network address, and authenticating, using credentials in the storage on the cloud connector key…”); and
 	reclaiming storage space in the file system occupied by the plurality of content items further includes retaining copies of the plurality of content items in the database (Gautney, [0031] whereas in response to the cleanup request that read on reclaiming storage space and [0032-33]).

As to Claim 11, Gautney teaches :
One or more non-transitory computer-readable media storing instructions capable, when executed by a computing device, of causing the computing device to perform: 
storing attributes at the computing device for tracking synchronization status of a set of content items locally stored within a file system of the computing device, the set of content items under management of a content management system (Gautney, Figures 1-2 illustrate application-related information is accessible by the communication device, [0050] whereas application-related information (read on content item) can be uploaded (read on synchronized) to and downloaded from different devices via different connection, whereas the communication device (user device) uploads the information (content stored in memory) to an uplink gateway (remote data store) and in conjunction with [0042] whereas application-related information is stored at a storage device coupled to the gateway); 
	in response to determining that an amount of available storage space in the file system at the computing device is below a predetermined amount (Pomerantz, [0035] whereas synchronization may include synchronizing only files that were previously accessed (uploaded) from the cloud repository (104) and requested by the network isolated device (102)):
based, at least in part, on determining that the plurality of content items, in aggregate, occupy an amount of storage space in the file system exceeding a threshold amount (Gautney, [0029] whereas a determination is made as to whether the available space on the memory device is more than a predetermined amount), reclaiming storage space in the file system occupied by the plurality of content items (Gautney, [0031] whereas in response to the cleanup request that read on reclaiming storage space and [0032-33]).
Gautney does not explicitly teach based, identifying a plurality of content items, of the set of content items, that have all been previously synchronized to a datastore of the content management system.  

However, Pomerantz teaches based, identifying a plurality of content items, of the set of content items, that have all been previously synchronized to a datastore of the content management system (Pomerantz, [0035] whereas synchronization may include synchronizing files that were previously accessed (uploaded) from the cloud repository). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claim invention to combine both teachings since Pomerantz and Gautney are in the same field of endeavor such as manage device memory space – to provide method and system to improve upon memory space management of application-specific information on user device.

As to Claim 12, Gautney in combination with Pomerantz teaches: 
The one or more non-transitory computer-readable media of Claim 11, further comprising instructions capable, when executed by the computing device, of causing the computing device to perform: based, at least in part, on determining that each of the plurality of content items is stored in the file system for at least a predetermined number of days, performing the reclaiming storage space in the file system occupied by the plurality of content items (Gautney, Figure 4, [0041] whereas available-space-request timer 450 defined time period that read on predetermined number of days, in conjunction with [0031] whereas in response to the cleanup request that read on reclaiming storage space and [0032-33]).

As to Claim 13, Gautney in combination with Pomerantz teaches:
 The one or more non-transitory computer-readable media of Claim 11, further comprising instructions capable, when executed by the computing device, of causing the computing device to perform: based, at least in part, on determining that an amount of available storage space in the file system at the computing device is below a predetermined amount, performing the identifying the plurality of content items, of the set of content items, that have all been previously uploaded to the datastore of the content management system (Pomerantz, [0035] whereas synchronization may include synchronizing only files that were previously accessed (uploaded) from the cloud repository (104) and requested by the network isolated device (102)).

As to Claim 14, Gautney in combination with Pomerantz teaches:
 The one or more non-transitory computer-readable media of Claim 11, further comprising instructions capable, when executed by the computing device, of causing the computing device to perform the reclaiming storage space in the file system occupied by the plurality of content items based, at least in part, on generating and storing, in the file system, a thumbnail version of each of one or more of the plurality of content items ([0045] whereas icon definitions, screen definitions, menu definitions, command definitions, drawing elements and associated data); and 
wherein each content item of the plurality of content items comprises a corresponding digital image (Gautney, Figure 2, [0023] whereas data store 225 can store application-related information such as applications 226 and application data 227 [0045] whereas an image such as a graphical-user interface (GUI) skin, a map, a graphic; Pomerantz, [0017] whereas digital images).

As to Claim 15, Gautney in combination with Pomerantz teaches:
 The one or more non-transitory computer-readable media of Claim 11, wherein the instructions are capable of being sent to the computing device over a data communication network (Gautney, Figure 1, [0020] whereas network 110, [0022] whereas uplink connection 105 and downlink connection 107 are established for a particular communication device 100).

As to Claim 16, Gautney in combination with Pomerantz teaches:
 The one or more non-transitory computer-readable media of Claim 10, wherein the instructions are capable of being installed on the computing device as part of an application installation at the computing device (Gautney, Figures 1-2, [0020] whereas application data store 225 can store application-related information such as applications 226 and application data 227).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over of Charles W. Gautney et al. (US PGPUB 2004/0039887, hereinafter Gautney) in view of Pomerantz et al. (US PGPUB 2011/0258333, hereinafter Pomerantz) and further in view of Pirtle et al. (US PGPUB 2007/0055743, hereinafter Pirtle).
As to Claim 3, the combination of Pomerantz and Gautney discloses:
The method of claim 1, wherein the reclaiming storage space in the file system occupied by the plurality of content items is based, at least in part, on storing (Gautney, e.g., [0008], [0015-0019], “…information stored at the communication device can be temporarily uploaded before being deleted or, alternatively, can be deleted without being temporarily uploaded…” and further see [0031-0033], for reclaiming storage space).
But to make records clearer regarding to the language of “ storing, in the file system, a truncated version of each content item of one or more content item of the plurality of content items”.  
However, Pirtle teaches “storing, in the file system, a truncated version of each content item of one or more content item of the plurality of content items” storing, in the file system, a truncated version of each content item of one or more content item of the plurality of content items (Pirtle, [0058] whereas receiving the one or more fragments from the transmitting means 27d of the media download device, and storing the one or more fragments in a memory 26b having a predetermined size smaller than the data size of the media file, that read on truncated version). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claim invention to combine remote control resources stored on communication device to provide method and system which effectively manage storage of related data on the storage devices (Pirtle, [0058]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over of Charles W. Gautney et al. (US PGPUB 2004/0039887, hereinafter Gautney) in view of Pomerantz et al. (US PGPUB 2011/0258333, hereinafter Pomerantz) and further in view of Richard R. Reisman (US Patent, 7,751,628, hereinafter Reisman). 
As to Claim 4, the combination of Pomerantz and Gautney discloses:
The method of Claim 1, wherein the reclaiming storage space in the file system occupied by the plurality of content items is based, at least in part, on storing, in the file system (Gautney, e.g., [0008], [0015-0019], “…information stored at the communication device can be temporarily uploaded before being deleted or, alternatively, can be deleted without being temporarily uploaded…” and further see [0031-0033], for reclaiming storage space).
To make records clearer regarding to the language of “a downsampled version of each content item of one or more content items of the plurality of content items”. 
 However, Reisman disclose “a downsampled version of each content item of one or more content items of the plurality of content items” (Reisman, col. 8 lines 41-54 whereas truncation read on downsampled). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claim invention to combine managing storage space on electronic storage to provide method and system which perform simple truncation of data (Reisman, col. 8 lines 41-54).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Charles W. Gautney et al. (US PGPUB 2004/0039887, hereinafter Gautney) in view of Pomerantz et al. (US PGPUB 2011/0258333, hereinafter Pomerantz) and further in view of Tai et al. (US PGPUB 2013/0210493, hereinafter Tai).
As to Claim 8, the combination of Pomerantz and Gautney do not disclose:
The method of claim 1, further comprising further comprising: based, at least in part, on determining that the computing device is operating on battery power and that a charge level of a battery of the computing device is above a threshold charge level, performing the identifying the plurality of content items, of the set of content items, that have all been previously uploaded to the datastore of the content management system.  
However, al disclose “based, at least in part, on determining that the computing device is operating on battery power and that a charge level of a battery of the computing device is above a threshold charge level, performing the identifying the plurality of content items, of the set of content items, that have all been previously uploaded to the datastore of the content management system” (Tal, [0034] whereas mode manager process can access a device driver for the mobile device's battery and determine that the battery level is low e.g., less than 20% charged that read on exceed charge threshold). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claim invention to combine device action based on device power teaching of Tal to provide method and system wherein factors or operating conditions related to the energy consumption of a mobile device are determined locally at the mobile device (Tal, [0005]). 

REASONS FOR ALLOWANCE
The following is an examiner' s statement of reasons for allowance:
	The invention is directed: Reclaim storage space in the file system occupy an amount of storage space in the file system exceeding a threshold amount. 

 	The closest prior arts are Charles W. Gautney et al. (US PGPUB 2004/0039887, hereinafter Gautney) in view of Pomerantz et al. (US PGPUB 2011/0258333, hereinafter Pomerantz) are generally directed to various a computer device for managing resources stored on a communication device by cleanup data store in the memory device that reach a predetermined amount and cloud storage. 

However, none of Gautney and Pomerantz teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claim 17. For examples, it failed to teach the combination of “identifying a plurality of content items, of the set of content items, that have all been previously synchronized to a datastore the content management system; determining an amount of storage space in the file system that would be reclaimed by reclaiming storage space in the file system occupied by the plurality of content items; base on determining that the amount of storage space exceeds a threshold amount, reclaiming storage space in the file system occupied by the plurality of content items to reclaim at least the amount of storage space; storing attributes in the file system reflecting at least a synchronization update to particular content item of the plurality of content items, based, at least in part, the attributes reflecting the synchronization update to the particular content item, determining that the particular content item in the file system is no longer synchronized to the datastore of the content management system; based, at least in part, on the determining that the particular content item is no longer synchronized to the datastore, prompting for user input to confirm reclaiming of storage space in the file system occupied by the particular content item; and reclaiming storage space in the file system occupied by the particular content item based, at least in part, on receiving the user input.

This feature in light of other features, when considered as a whole, in the independent claim 17 is  allowable over the prior arts of record.

The dependent claims depending upon claim 17 are also distinct from the prior art for the same reason.

Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant's arguments filed 12/21/2021 with respect to claims 1-16 and 21 have been fully considered but they are not persuasive.  Examiner respectfully maintains the rejection for the following reasons:

Issue I:  Regarding to claims 6 and 16 were objected due to formality matter. 
Response I:  As necessitated by the Amendment, Examiner hereby respectfully withdraws the objection to claims 6 and 16.

Issue II:  Applicant argued on pages 9-11 (Remarks/Argument) regarding to claims 1 and 11 that  the combination of Gautney and Pomerantz  fail to disclose “identifying a plurality of content items, of the set of content items, that have all been previously uploaded to a datastore of the content management system”.
Response II:   After review and consideration, unless applicant further clarify the detailing of each steps “identifying a plurality of content items that have been previously uploaded to a datastore of the content management system”, otherwise the combination of Gautney and Pomerantz efficient read on what being claimed (Pomerantz, e.g., [0035], “…of files may be a complete synchronization of all files on the cloud repository…that were previously accessed from the cloud repository and requested by the network isolated device. Alternatively or additionally, the synchronization may include removing files (e.g., marking files as outdated, deleting the files, etc.) from the caching module that are modified or deleted from the cloud repository…”). 

Issue III:  Applicant continues to argued on page 9-11 (Remarks/Argument) that the combination of Gautney and Pomerantz  fail to disclose “the plurality of content items, in aggregate, occupy an amount of storage space in the file system exceeding a threshold amount”.
Response III:  The examiner respectfully submits (Gautney,  [0018-0019], “…the communication device has fallen below a predetermined threshold or operating condition…” and  “…[0029-0032] and [0035], “…predetermined amount can be, for example, a threshold plus the size of the application-related information sought to be downloaded to the communication device. The threshold value can be, for example, twenty-five percent of the total memory capacity of memory device…device is more than the predetermined amount when at least twenty-five percent of the memory would still be available after downloading the application-related information sought to be downloaded to the communication device”. 

For the above reasons, the examiner respectfully maintains the rejection.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants'  disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants'  invention with respect to Reclaim storage space in the file system occupy an amount of storage space in the file system exceeding a threshold amount.

a.	Ganesh et al. (US PGPUB 2012/0143833, hereafter Ganesh); “Method for storing tabular data e.g. spreadsheet data, of word processing documents in compression units such as top-level compression unit, involves storing data that indicates whether data for set of rows is stored in column-major format” 
Ganesh teaches reclaim storage space when deletions exceed a threshold [0075-0077].
Ganesh further teaches update storage space [0084-0086]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TUAN A PHAM/
Primary Examiner, Art Unit 2163